<~




      1
      2
      3
     4
     5
     6                             UNITED STATES DISTRICT COURT
      7                           CENTRAL DISTRICT OF CALIFORNIA
      8
          UNITED STATES OF AMERICA,
      9
     ~o                                  Plaintiff,          CASE NO. I q - M J - ~i
     11                           v.
     12                                                       ORDER OF DETENTION
     13      ~.~~s AN~QFs ~►R~c~aRFso,
     14                                  Defendant.
     IS
     i6                                                       I.
     17        A. ()        4n motion of the Government in a case allegedly involving:
     18             1. ()      a crime of violence.
     19             2. {)      an offense with maxfmum sentence of life imprisonment or death..
     24             3. ()      a nazcotics or controlled substance offense with maximum sentence
     21                        often or more years .
     22             4. (}      any felony -where the defendant has been convicted of two or more
     23                       prior offenses described above.
     24             5. (}     any felony that is not otherwise a crime of violence that involves a
     2S                       minor victim, or possession ar use of a firearm or destructive device
     26                        or any other dangerous weapon, or a failure to register under I8
     z~                       U.s.c § z2sa.
     28       B. (~ 4n motion by the Government / { ) on Court's own motion, in a case

                                    ORAER OF DETEfY'I'IQN AFi'ER HEAR[NG (f8 U.S.C. X3142(1))

          CR-94 (06/07}                                                                         Page 1 oC4
        ~7


~-, o




              1                    allegedly involving:
              2          (~On the further allegation by the Government of:
              3            1.(~a serious risk that the defendant will flee.
              4           2.() a serious risk that the defendant will:
              5                 a.{) abstract or attempt to obstruct justice.
              s                 b.()threaten, injure, or intimidate a prospective witness or juror or
              7                       attempt to do so.
              8       C. The Government{ }is/{ }is not entitled to a rebuttable presumption that no
              9           condition or combination ofconditions will reasonably assure the defendant's
             10           appearance as required and the safety ofany person ar the community.
             11
             12                                                    II.
             13       A.{          The Court finds that no condition or combination ofconditions will
             14                    reasonably assure:
             15           1.(~ the appearance ofthe defendant as requu-exl.
             16             (v~ and/or
             17           2. (v}~ the safety of any person Qr the community.
             18       B.() The Court finds that the defendant has not rebutted by sufficient
             19                   evidence to the contrary the presumption provided by statute.
             2~
             21                                                   III.
             22       The Court has considezed:
             23       A. the nature and circumstances afthe offenses}charged, including whether the
             24           offense is a crime ofviolence,a Federal crime ofterrorism,or involves a minor
             25           victim or a controlled substance,fuearm, explosive, or destructive device;
             26       B. the weight of evidence against the defendant;
             27       C. the history and characteristics ofthe defendant; and
             28       D. the nahire and seriousness of the danger to any person or to the community.

                                           ORDER OF QETENTEOM AFPER FiEAR[NG(IS U.S.C. §3142{i))

                  CRA4(06/U7)                                                                      Page 2 of4
3
          ~~




    ~~~




                1                                                         IV.
               2             The Court also has considered all the evidence adduced at the hearing and the
                3            arguments andlor statements of counsel, and the Pretrial Services
               4             Reportlrecommendation.
               5,
               6I                                                          V.
                    i
                7            The Cotut bases the foregoing findings) on the following:
                S            A.() As to flight risk:
               9
               10
               11
               1a
               13
               14
               15
               16            B.() As to danger.
               17
               18
               19
               20
               21
               22
               23

               24                                                          VI.
               25            A.() The Court finds that a serious risk exists that the defendant will:
               z6                        1.(} obstruct ar attempt to obstruct justice.
               27                        2.{)attempt ta/( )threaten, injure or intimidate a witness orjuror.
               28

                                                    ORDER QF DE3'ENflON AFTER HEARING(IS US.C.§3142(1))

                        Cit-94 {06/D7)                                                                     Page 3 of4
       1          B. The Court bases the foregoing findings) on the following:
       2

       3

      4

      5

      6

      7

      8

      9                                                   1~
                                                          1
  10

  11             A. IT IS TI~REFORE ORDERED that the defendant be detained prior to trial.
  12            B. IT IS FURTHER ORDERED that the defendant be committed to the custody
  13                 ofthe Attorney General for confinement in a corrections facility sepaxatea to
  14                the extent practicable; from persons awaiting or serving sentences or being
  15                held. in custody pending appeal.
  16            C. IT IS FURTHER ORDERED that the defendant be afforded reasonable
 17                 opportunity for private consultation with counsel.
 18            D. IT IS FURTHER ORDERED that, on order of a Court of the United States
` 19 '              or on request ofany attorney for the Government, the person in charge ofthe
 20                 corrections facility in which the defendant is confined deliver the defendant
 21                to a United States marshal for the purpose of an appearance in connection
 22                 with a,couxt proceeding.
23

24
                                                                          ~                ~^
25                       '~~                     _                                  y-

26 DATED:                         J~    l
                                                       U1~IITED STATES MAGISTRATE JUDGE
27

28

                                  ORDER OF DETENTION AFTER HEARING(18 U.S.C. §3142(1))

          CR-94(06/07)
                                                                                           Page 4 of4 ~
